UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 August 7, 2012 Date of Report (date of earliest event reported) 1ST CENTURY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Commission file number 001-34226 Delaware 26-1169687 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1875 Century Park East, Suite1400, Los Angeles, California 90067 (Address of principal executive offices) (Zip Code) (310) 270-9500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 7, 2012, 1st Century Bancshares,Inc. (“Bancshares”), the holding company of 1st Century Bank, N.A., (the “Bank”), issued a press release announcing its financial results for the three and six months ended June 30, 2012. A copy of that press release is furnished as Exhibit99.1 to this Current Report on Form8-K and is incorporated herein by reference. The information in this Current Report on Form8-K (including Exhibit99.1) is being furnished pursuant to Item 2.02 and Item 9.01 of Form8-K and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section.Furthermore, the information in this Current Report on Form8-K (including Exhibit99.1) shall not be incorporated (or deemed incorporated) by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended (the “Securities Act”), except as shall be expressly set forth by specific reference in such filing, if any. The press release furnished as Exhibit99.1 to this Current Report on Form8-K may contain forward-looking statements within the meaning of Section27A of the Securities Act and Section21E of the Exchange Act and, as such, may involve known and unknown risks, uncertainties and assumptions.Such forward-looking statements may relate to Bancshares’ current expectations and are subject to the limitations and qualifications set forth in Bancshares’ other documents filed with the U.S. Securities and Exchange Commission, including, without limitation, that actual events and/or results may differ materially from those projected in such forward-looking statements. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit99.1 Press release dated August 7, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST CENTURY BANCSHARES, INC. Dated: August 7, 2012 By: /s/ Jason P. DiNapoli. Jason P. DiNapoli President and Chief Operating Officer EXHIBIT INDEX ExhibitNo. Description Press release dated August 7, 2012.
